Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 4/1/2021 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2021.
Claim Objections
Claim 4 is objected to because of the following informalities:  on line 3, “and a fraction of the Pr of the. . .” is used where “and a fraction Pr of the . . .” is appropriate.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  on line 1, “comprises plurality” is used where “comprises a plurality” is proper.  Appropriate correction is required.  Claim 6 depends from Claim 5, and imports its deficiencies.
Claims 4, 7, and 8-10 are objected to because of the following informalities:  the use of subscripts is inconsistent.  The Office recommends amending the Claims such that subscripts are used throughout. For example “Pe” should be used rather than “Pe” as it makes clear that a variable is being denoted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 contains the limitation “so as to maintain Pe below Pi,” but does not teach the identity of Pi. Therefore, it is uncertain what value or values Pi is meant to represent in the Claim.
The term "approximately" in Claims 8-10 is a relative term which renders the Claims indefinite.  The term "approximately" is not defined by the Claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what range or ranges would encompass an “approximate” value.
Allowable Subject Matter
Claims 1, 2, 3, and 11 are allowed.
Regarding Claim 1, U.S. Patent Application Publication 2015/0258488 to Meirav [Meirav ‘488] teaches a scrubbing system comprising: a regenerable sorbent material, a fan, a first (indoor) inlet having a controllable damper, a first (indoor) outlet having a controllable damper, a second (outdoor) outlet having a controllable damper. (Meirav ‘488, para. [0009]-[0010], [0041]). A bypass conduit (body of ATA 140) is configured to establish a closed loop (all inlets and outlets have dampers, and so may be operated to be in a closed position) and contains a heater and fan. (Id. at para. [0021], [0073]-[0074], Fig. 1A).  The system contains a controller allowing programmed control of an absorption mode and a regeneration mode.   However, because the closed loop heating function is not made part of the prior art, the controller cannot be said to be configured to control the system in the stated closed-loop heating mode.  Although Meirav ‘488 contemplates heated purge of the adsorbent, it does not contemplate a closed condition for heating of the adsorbent during regeneration. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772